DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The abstract is objected to because it includes the phrase “The present disclosure provides”, which can be implied and thus should be avoided.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
The first two sentences of parag. [00045] of the original disclosure should be amended as follows:
--The connector 10 is connected between the first part 551 and the second  part 552.  The mechanical structure 15 may optionally include two or more  connectors 10 having an end connected to the first part 551, and another end connected to the second part 552--
Parag. [00046] of the original disclosure should be amended as follows:
--In some embodiments, the mechanical structure 15 optionally  includes a hinge 999 (shown in FIG. 2A) connected between the first part 551 and the second part 552, wherein the hinge 999 allows the first part 551 and the second  part 552 to relatively rotates around a given rotational axis, as an end 551B of the first part 551 distal to the top surface 551T can move toward or move away from an end 552B of the second part 552 distal to the top surface 552T.  In some embodiments, the mechanical structure 15 may include two or more hinges 999, each on one side of the top portion of the mechanical structure 15, to facilitate the smoothness and the stability of the rotation thereof.--
Parag. [00047] of the original disclosure should be amended as follows:
-- In some embodiments, the mechanical structure 15 further  includes a pad 57 covering a bottom surface of the first part 551 and/or a bottom surface of the second part 552. The pad 57 may be made of materials with higher friction coefficient, such as plastic, rubber, polymer, or other suitable compositions. The pad 57 prevents the mechanical structure 15 from easily flipping over or gliding, thus reduces the risk of inducing injuries.--

Drawings
The drawings are objected to because of the following informalities:
The following drawings are objected to because each of the ref. nos. listed below are improperly underlined and do not have an associated lead line pointing to the element to which the ref. no. refers: [Examiner notes that none of these ref. nos. refer to a surface or cross section and thus underlining is not appropriate and a lead line is required; See 37 CFR 1.84(q)]
In Figs. 1 and 2:  ref. no. “15”;
In Figs. 3 and 4:  ref. no. “10X”;
In Figs. 6 and 6A:  ref. no. “300”;
In Fig. 7:  ref. no. “400”;
In Figs. 8 and 9:  ref. no. “10Y”;
In Figs. 11A, 11B, and 11C:  ref. no. “100Y”;
In Figs. 12 and 13:  ref. no. “10Z”;
In Figs. 15A, 15B, and 15C:  ref. no. “100Z”;
In Fig. 16:  ref. no. “168”;
In Fig. 17:  ref. no. “200Z”;
In Figs. 18A and 18B:  ref. no. “15a”; and
In Fig. 19:  ref. no. “15b”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
ref. no. “200” (see at least Figs. 10C, 10D, 12, 14A, and 14B).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, and 12 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In line 5 of claim 1, it appears that “unparalleled” should be replaced with --unparallel-- or --non-parallel--. 
Re Claim 3:  Claim 3 should be amended as follows: 
--3. The mechanical structure of Claim 1, wherein the first protrusion and the second protrusion are on a second side of the second portion of the operative portion facing the connection member.--
Re Claim 12:  In line 7 of claim 12, it appears that “unparalleled” should be replaced with --unparallel-- or --non-parallel--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 13-20:  Claims 13-20 recite the following limitations for which there is insufficient antecedent basis in the claim or in claim 11, from which they each depend:
In claim 13:  “the first positioning portion” and “the second positioning portion”;
In claim 14:  “the positioning member”, “the first positioning portion” and “the second positioning portion”;
In claim 15:  “the positioning member”;
In Claim 16:  “the control potion”;
In claim 17:  “the positioning member”;
In claim 18:  “the positioning member”, “the first positioning portion” and “the second positioning portion”;
In claim 19:  “the positioning member”, “the first positioning portion” and “the second positioning portion”; and
In Claim 20:  “the control potion”.
It appears that each of these claims was intended to depend from claim 12, rather than from claim 11, since claim12 provides proper antecedent bases for each of these limitations.
Accordingly, for examination purposes for this Office Action only, the Examiner will interpret each of claims 13-20 as though they depend from claim 12, rather than from claim 11.
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockford (US Patent 661,563).
	Re Claim 1:  Stockford (according to a first interpretation) discloses a mechanical structure, comprising: 
a first link (12) having a first end (the end comprising the terminal disk with peripheral teeth 16) and a second end (the distal end); 
a second link (13) having a first end (the end comprising the terminal disk with peripheral teeth 17) and a second end (the distal end); 
an operative portion (20), wherein the operative portion comprises a first portion (comprising the flat plate portion 20) and a second portion (the flat surface at the transition between flat plate portion 20 and stem portion 22; see annotated Fig. 4 below) unparalleled to the first portion; 
a connection member (11) connecting the first end of the first link (12), the first end of the second link (13), and the first portion of the operative portion (20); 
a first protrusion (the portion of web 21 that projects toward teeth 16; see Figs. 4 and 3) on the second portion of the operative portion; 
a second protrusion (the portion of web 21 that projects toward teeth 17; shown in Fig. 3) on the second portion of the operative portion, wherein the first link is in contact with the first protrusion and the second link is in contact with the second protrusion when a first angle (for example, see Figs. 1 and 2) is between the first link and the second link.

    PNG
    media_image1.png
    390
    490
    media_image1.png
    Greyscale

	Re Claim 2:  Stockford discloses a mechanical structure, further comprising a control portion (22) on a first side (i.e. a lower side) of the second portion (see annotated Fig. 4 above) of the operative portion, wherein the control portion comprises a first end (for example, the upper end) and a second end (for example, the lower end) opposite to the first end.
	Re Claim 3:  Stockford discloses a mechanical structure, wherein the first protrusion and the second protrusion (both projecting sides of web 21) are on a second side (i.e. an upper side) of the second portion of the operative portion facing the connection member
Re Claim 4:  Stockford discloses a mechanical structure, wherein the first protrusion and the second protrusion (both projecting sides of web 21) are configured to limit an angle between the first link (12) and the second link (13) to be in a range from the first angle to a second angle (for example, if the handlebar sections 12, 13 are adjusted downward toward the stem 5) less than the first angle (see Figs. 1 and 2).
Re Claim 6:  Stockford discloses a mechanical structure, wherein further comprising a positioning member (stem 5) connected to the second end of the control portion (22; see Fig. 2).
Re Claim 7:  Stockford discloses a mechanical structure, wherein the first link (12) comprises a first positioning portion (one of the recessed portions of the peripheral teeth 16) recessed toward the connection member (11), and the second link (13) comprises a second positioning portion (one of the recessed portions of the peripheral teeth 17) recessed toward the connection member.
Re Claim 9:  Stockford discloses a mechanical structure, further comprising an elastic member (26) between the positioning member (5) and the second portion of the operative portion.
Re Claim 11:  Stockford discloses a mechanical structure, wherein if a force is applied (for example, in a downward direction on lug 27) on the second portion of the operative portion (by way of transfer of force through the flat body 20) when the first angle (see Figs. 1 and 2) is between the first link and the second link, the first link (12) can be disengaged (by moving web 21 out of engagement with peripheral teeth 16) from the first protrusion.


Re Claim 12:  Stockford (according to a second interpretation) discloses a mechanical structure, comprising: 
a first link (12) having a first end (the end comprising the terminal disk with peripheral teeth 16) and a second end (the distal end), wherein the first end comprises a first positioning portion (one of the recessed portions of the peripheral teeth 16); 
a second link (13) having a first end (the end comprising the terminal disk with peripheral teeth 17) and a second end (the distal end), wherein the first end comprises a second positioning portion (one of the recessed portions of the peripheral teeth 17); 
an operative portion (stem 5), wherein the operative portion comprises a first portion (6) and a second portion (the inner surface in which slot 10 is formed; see annotated Fig. 1 below) unparalleled to the first portion; 
a connection member (11) connecting the first end of the first link (12), the first end of the second link (13), and the first portion (6) of the operative portion; 
a control portion (comprising flat plate portion 20 and lug 27) above the operative portion, wherein the control portion comprises a first end (for example, the upper end) and a second end (for example, the lower end); 
a positioning member (comprising web 21 and stem 22) connected to the second end (the lower end0 of the control portion (20), wherein the positioning member (at web 21) engages with the first positioning portion (peripheral teeth 16) and the second positioning portion (peripheral teeth 17) when a first angle (see Fig. 1 and 2) is between the first link (12) and the second link (13).
	Re Claim 13, as best understood by the Examiner:  Stockford discloses a mechanical structure, wherein the first positioning portion (one of the recessed portions of the peripheral teeth 16) is recessed toward the connection member and the second positioning portion (one of the recessed portions of the peripheral teeth 17) is recessed toward the connection member.

    PNG
    media_image2.png
    403
    441
    media_image2.png
    Greyscale

	Re Claim 14, as best understood by the Examiner:  Stockford discloses a mechanical structure, wherein the positioning member (at web 21) applies a force on the first positioning portion and the second positioning portion along a direction away from (i.e. in an upward direction) the operative portion (5) when the first angle is between the first link and the second link.
Re Claim 15, as best understood by the Examiner:  Stockford discloses a mechanical structure, wherein the positioning member (at stem 22) penetrates (into recess 9 ; Fig. 3) the second portion of the operative portion.
Re Claim 16, as best understood by the Examiner:  Stockford discloses a mechanical structure, wherein the control portion (comprising flat plate portion 20 and lug 27) comprises a curved portion (the upper portion of flat plate portion 20) concaved toward (at the upper curved sidewall of elongated slot 25) the operative portion (5).
Re Claim 17, as best understood by the Examiner:  Stockford discloses a mechanical structure, further comprising an elastic member (26) configured to apply a force on the positioning member (at stem 22) along a direction away from (i.e. in an upward direction in Figs. 2 and 3) the operative portion (5).
	Re Claim 18, as best understood by the Examiner:  Stockford discloses a mechanical structure, wherein the positioning member (at web 21) disengages from the first positioning portion (16) and the second positioning portion (17) when a second angle (for example, if handlebar sections 12 and 13 are adjusted downward toward stem 5) less than the first angle is between the first link and the second link.
	Re Claim 19, as best understood by the Examiner:  Stockford discloses a mechanical structure, wherein the positioning member (at web 21) disengages from the first positioning portion (16) and the second positioning portion (17) when the first end (the upper end) of the control portion (at lug 27) moves toward (i.e. in a downward direction) the operative portion (5).

Claims 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US Patent 6,343,406).
	Re Claim 1:  Yeh discloses a mechanical structure, comprising: 
a first link (21) having a first end (the end comprising the locating through holes 21a, 21b, and 21c) and a second end (the distal end, comprising locating tongue 211); 
a second link (11) having a first end (the end comprising multiple through holes; see Fig. 1) and a second end (the distal end, comprising locating tongue 111); 
an operative portion (3), wherein the operative portion comprises a first portion (shaft 34) and a second portion (the main body of fixing plate 3) unparalleled to the first portion; 
a connection member (4) connecting the first end of the first link (21), the first end of the second link (11), and the first portion (34) of the operative portion (3); 
a first protrusion (31) on the second portion (at 3) of the operative portion; 
a second protrusion (32) on the second portion (at 3) of the operative portion, wherein the first link (21) is in contact with the first protrusion (31) and the second link (11) is in contact with the second protrusion (32) when a first angle (see Fig. 8) is between the first link and the second link.
Re Claim 2:  Yeh discloses a mechanical structure, further comprising a control portion (33) on a first side (for example, the side adjacent to right outer casing half 21) of the second portion (at 3) of the operative portion, wherein the control portion (33) comprises a first end (the end distal from the main body of fixing plate 3) and a second end (the end interfacing with the main body of fixing plate 3) opposite to the first end.
Re Claim 3:  Yeh discloses a mechanical structure, wherein the first protrusion (31) and the second protrusion (32) are on a second side (for example, the side adjacent to right outer casing half 21) facing the connection member (4).
Re Claim 4:  Yeh discloses a mechanical structure, wherein the first protrusion (31) and the second protrusion (32) are configured to limit an angle between the first link (21) and the second link (11) to be in a range from the first angle (see Fig. 8) to a second angle (see Fig. 5) less than the first angle.
Re Claim 5:  Yeh discloses a mechanical structure, wherein the first link (21) is in contact with the second protrusion (32), the second link (11) is in contact with the first protrusion (31) when the second angle (see Fig. 5) is between the first link and the second link.
Re Claim 10:  Yeh discloses a mechanical structure, wherein if a force toward the second portion (at 3) of the operative portion is applied on the first end of the control portion (33) when the first angle is between the first link and the second link, the first link (21) can be disengaged (if moved to the position shown in Fig. 4) from the first protrusion (31).
Re Claim 11:  Yeh discloses a mechanical structure, wherein if a force (for example, a pulling force to move the fixing plate to the position of Fig. 4) is applied on the second portion (at 3) of the operative portion when the first angle is between the first link and the second link, the first link (21) can be disengaged from the first protrusion (31).

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and to overcome any claim objections or 35 USC 112 rejections set forth above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678